I heartily concur in the opinion of Mr. Acting Associate Justice Cothran. Let me add these brief observations:
Our Courts should take judicial cognizance of the present distressful business and financial situation. I can well conceive how a receiver should be appointed for an individual, heavily in debt, who is attempting to defraud his creditors, or who is wasting in extravagant living his income from his labor and property at the expense of creditors who have trusted in his honor. But the Courts should be slow to force into receivership one who is doing the best he can to meet his honest obligations, who is dealing fairly with his creditors, and who is not throwing away his money and property in riotous living. Naturally, I like to see the members of our bar get fair fees for their services in representing receivers. Fees of this character, however, should not be paid at the expense of creditors and of the debtors *Page 117 
when it may be fairly assumed that the debtor may attend to his own affairs better than they could be attended to by a receiver. And, generally, a man who is able to accumulate property can do more to preserve it than a receiver who has not the same personal interest as the owner. In the times through which our country is now going, there should be full, complete, and honest co-operation on the part of every debtor and his creditors, with the purpose in view of trying to help each and every one interested, with no one seeking to gain undue advantage over the other. It is especially important in these trying days that every reasonable effort be exercised to save, and not to sacrifice, the homes of our people. The General Assembly at its last session, by some legislative enactments, has sought to do this, and the Courts of equity, in which matters relating to the homes of the people are so often heard, should co-operate in carrying out the legislative policy. Let the home owner, especially one who is honestly and frugally trying to save his home, feel that equity will aid and not injure him.